Citation Nr: 1226236	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  06-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to increases in the ratings for cervicogenic/migraine headaches, currently assigned "staged ratings of 10 percent prior to February 4, 2010 and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to February 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for cervicogenic headaches, secondary to cervical arthritis, rated 0 percent, effective February 23, 2004 (the day following the date of her discharge from active duty).  A June 2006 rating decision increased the rating to 10 percent, also effective February 23, 2004.  In May 2009 this matter was remanded for further development.  A March 2010 rating decision increased the rating to 30 percent effective February 4, 2010 (the date of a VA examination).  In July 2010 this matter was again remanded for further development.


FINDINGS OF FACT

1.  Prior to April 1, 2005 the Veteran's cervicogenic/migraine headaches were not shown to be manifested by characteristic prostrating attacks.

2.  From April 1, 2005 the Veteran's headaches are reasonably shown to have been manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The Veteran's cervicogenic/migraine headaches warrant "staged" ratings of 10 percent prior to April 1, 2005 and 30 percent (but no higher) from (the earlier effective date of) April 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies to the instant claim.  As the March 2005 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2006 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and June 2006, August 2008, March 2010 and November 2011 supplemental SOCs (SSOCs) readjudicated the matter after additional evidence was received (and/or pursuant to Board remand orders).  The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's pertinent treatment records have been secured.  She was afforded VA examinations in December 2004, February 2008, September 2009, February 2010, and October 2010.  The Board finds that the examinations cumulatively present an adequate disability picture of the headache disorder for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file (and in Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Migraine headaches are rated under Code 8100.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability a 50 percent rating is to be assigned.  With characteristic prostrating attacks occurring on an average once a month over the last several months a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months a 10 percent rating is warranted.  With less frequent attacks, a 0 percent rating is to be assigned.  38 C.F.R. § 4.124a, Code 8100.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

An August 2004 VA treatment record notes the Veteran was seen for evaluation of headaches, nausea and dizziness.  Two weeks earlier she had had the onset of daily headaches accompanied by nausea and dizziness (light headiness).  She felt the headaches might be related to a medication, and had stopped taking the medication.  Her last headache was four days prior, but she still had some occasional light headiness and nausea of an intermittent and occasional nature.  She denied vomiting, change in bowel movement, fever or chills, and photophobia.  Since symptoms were subsiding spontaneously, no treatment was planned, but she was advised to contact the provider if the problem recurred.  The assessment was headache with nausea and dizziness, possible migraine headache or viral infection.  

On December 2004 examination on behalf of VA by a private provider the Veteran reported headaches that start in the back of her neck, come to the front, and last half a day to a whole day.  They were not accompanied by nausea or vomiting, or light sensitivity, and varied in frequency.  She complained of neck pain with sudden movement of her neck, but did not complain of numbness in her hands or radiation of pain to her arms.  Neurological examination was within normal limits.  The examiner noted that for the Veteran's claimed condition of cervicogenic headaches, the diagnoses were cervical strain and tension headaches, mild and non-prostrating.

On April 1, 2005 the Veteran was seen in a VA urgent care clinic with complaints of headaches (described as frontal, mostly on the right side, pressure type, with photophobia, nausea, and lasting at least half a day, daily for the past week) of two weeks duration.  Ibuprofen gave partial relief for several hours.  In an addendum to the April 2005 urgent care clinic note, it was noted that the Veteran probably had migraine headaches by history.  She was started on a trial of Zomig.  A February 2006 VA outpatient treatment note shows the Veteran complained of headaches for one day.  She reported that she recently had migraine headaches diagnosed.  

On February 2008 private examination on behalf of VA, the Veteran reported she had been given diagnoses of chronic cervicogenic headaches associated with degenerative joint disease of the cervical spine and migraine.  She described having two types of headaches.  One was constant over her forehead and eyes.  She denied any radiation from the neck; but the headache would sometimes involve the whole head.  There was no nausea associated with that headache; it would last a few hours, and responded to Motrin, subsiding a little.  The second type of headache started with simultaneous headache and nausea.  There were no precipitating factors.  She denied aura or visual changes.  With Zomig the headache subsided a little.  When such headaches occurred, she stayed in bed and was unable to do anything.  She experienced those headaches on an average of one time per day and they would last for a few hours.  The symptoms described occurred constantly.  The treatment was Motrin and Zomig depending on the type of headache.  Neurological examination was normal.  The examiner noted that for VA established diagnosis of chronic cervicogenic headaches associated with degenerative joint disease of the cervical spine, the diagnosis is changed to degenerative joint disease of the cervical spine and tension headache and migraine headache.  

On September 2009 VA examination, the Veteran reported that she has had headaches since injuring her back in 2002.  The headaches occurred in the forehead region, and she characterized them as intense pressure over her eyes.  She referred to these as "regular headaches" and attributes them to her back injury.  She rated them 6-8 (on a scale of 10) in intensity, with no associated throbbing.  She denied photophobia, phonophobia, nausea, and vomiting.  She reported another type of headache she called "migraine", which centered in the occiput, and was characterized by stabbing/throbbing pain.  There were associated photophobia, nausea and vomiting, but no phonophobia.  She rated these headaches 8-10 in intensity.  They would last several hours to a full day, but were usually aborted by Zomig.  She related that the after they first appeared such headaches subsided for two to three months, then she had multiple recurrences, at first a few times a year and increasing in frequency to a couple of months apart.  Zomig did not resolve her last headache and the pain was much worse.  The migraine headaches had become more frequent, every three months.  She denied dizziness, weakness/paralysis, fatigue, and malaise.  It was noted that when she has a migraine she has insomnia for several hours.  

In February 2010 the September 2009 VA examiner related all of the Veteran's headaches (migraine and cervicogenic) to her traumatic back injury in service.  Her cervicogenic headaches occur in her forehead region, characterized as intense, vise-like over the eyes.  Her migraine headaches were centered in the occiput, characterized by stabbing/throbbing pain associated with nausea and vomiting.  These headaches were rated 8 to 10 out of 10 in intensity and occurred monthly.  They last several hours to a full day, were prostrating, and were relieved with Zomig.  The examiner noted that the Veteran worked part-time as a pre-school teacher (afternoon shift) and had not missed any days of work because of her headaches in the past 12 months.  She stated that if she were to take off work every time she had a severe headache, she would be fired because she would never go to work.  She stated that fortunately, her most severe headaches occurred after work ,at home, and she was able to lie down and rest.  

On October 2010 VA examination, the examiner noted that based on a discussion with the Veteran, she experiences headaches that start in the temporal region and progress to the occipital region.  When she has an episode of these headaches, she is sensitive to light and needs to find refuge in a dark room.  She says the severity of headaches is 10/10.  There is no phonophobia.  There is associated nausea, but no vomiting.  She takes Imitrex (as needed) when she has the headaches; if there is no response to Imitrex, the migraine headache may last up to 24 hours (and she had missed work secondary to these headaches).  Her primary care physician had started her on Verapamil for migraine headache.  Verapamil was discontinued and she was started on Amitriptyline and found that headaches has decreased in frequency (but not in intensity).  She experiences these headaches monthly.  She also described a second type of headache, which started after injuring her back in 2002.  They occur in the forehead and neck region.  She reported an intense pressure sensation associated with these headaches.  She reports her baseline level of neck and headache pain associated with this headache is 6/10.  She denied associated photophobia, phonophobia, nausea/vomiting, and incontinence.  The examiner indicated that the Veteran has headaches that are of two separate entities.  She has cervicogenic headaches (secondary to cervical arthritis) associated with pressure in the head and neck, and migraine headaches associated with photophobia with positive response to Elavil and Imitrex.  These headaches are prostrating when there is no response to Elavil and she had missed work due to these headaches.  

Addressing each "stage" of the Veteran's rating for her headaches in turn, the Board notes that to warrant the next higher (30 percent) rating for the period prior to February 3, 2010 the evidence must show that the disorder meets (or approximates, see 38 C.F.R. § 4.7) a disability picture consistent with characteristic prostrating attacks occurring on an average of once a month over the last several months.  

Prior to April 1, 2005 the Veteran's headaches were not shown to be manifested by characteristic prostrating attacks.  For example, on December 2004 VA examination the Veteran was specifically found to have mild, non-prostrating tension headaches.  Consequently, prior to that date a rating in excess of 10 percent for the headaches was not warranted.  

However, the symptoms noted on April 1, 2005 VA outpatient evaluation (photophobia, and nausea lasting at least half a day, daily for a week) and thereafter may reasonably be found to be equivalent to a disability picture of characteristic prostrating attacks occurring once a month.  While the reports of frequency of the prostrating migraine headaches are somewhat inconsistent (e.g., in September 2009 it was noted both that they were a couple of months apart, and that they had increased in frequency to every three months), in February 2010 they were described as occurring monthly, distinct periods of sustained improvement are not shown, and the Board finds that a 30 percent rating is warranted throughout since April 1, 2005.

Proceeding with the analysis of the rating warranted for the disability picture presented, the Board finds that at no time is the Veteran's headaches disorder shown to have been manifested by symptoms of a severity and frequency consistent with, or approximating very frequent completely prostrating attacks productive of severe economic inadaptability.  Significantly, the record fairly consistently shows relief with medication (Zomig).  By the Veteran's own report on October 2010 examination, the prostrating attacks were monthly (a frequency consistent with a 30 percent but not higher schedular rating), and frequency of headaches had declined with a change of medication.  Throughout, the appellant has been able to maintain employment in a responsible position (the care of young children) (although the most recent examination noted that she missed some time at work when her medication was ineffective), contraindicating severe economic inadaptability.  Consequently, the next higher (50 percent) rating is not warranted at any time during the evaluation period.  
The Board has considered whether referral for extraschedular consideration is suggested by the record.  There is no evidence in the record or allegation of symptoms of and/or impairment due to migraine headaches that are not encompassed by the criteria for the schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as the Veteran has maintained employment as a pre-school teacher, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An earlier effective date of April 1, 2005 for a 30 percent rating for the Veteran's headache disorder is granted, subject to the regulations governing payment of monetary awards; ratings in excess of 10 percent prior to April 1, 2005 and/or in excess of 30 percent from that date are denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


